DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 06/08/2022 Restriction Requirement, claims 1-30 were pending as filed on 06/26/2019, and an election of species requirement was asserted.
In the Applicant’s 08/02/2022 Reply, an election was made without traverse. 

Information Disclosure Statement
The SEVEN information disclosure statements submitted 07/31/2019 (6) and 09/01/2022 (1) were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
In the 06/08/2022 Restriction Requirement, an election of species was required amongst the diseases/disorders to be treated. The Applicant elected arthritis without traverse. 	On further consideration, an election of species was required as between zoledronic acid and the salt form of zoledronic acid in a telephonic interview on 10/26/2022. The species are independent or distinct because the species are mutually exclusive, in that art reading on zoledronic acid would not necessarily read on the salt form of zoledronic acid. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-17 are generic. There is a search and/or examination burden for the patentably distinct species as set forth above because the species require a different field of search, i.e., employing different search strategies or search queries. 
The Applicant’s representative, Brent Johnson, elected the salt form of zoledronic acid, without traverse, in the 10/26/2022 interview. Claims 1-30 read on the elected species:  treatment of arthritis comprising administration of zoledronic acid in a salt form. 
	





Rejections
Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

(1)	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6 and 13 of U.S. Patent No. 10,111,894 B2 (issued 10/30/2018; “US10111894B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claim 6 of US10111894B2 describes a method for treating arthritis comprising orally administering a salt of zoledronic acid to a fasted (≥1 hour) human and the human is fasted ≥1 hour after administration, resulting in a bioavailability of zoledronic acid that is about 1.5% to about 2%. Claim 13 of US10111894B2 describes a method for treating arthritis comprising orally administering a salt of zoledronic acid to a fasted (≥1 hour) human and the human is fasted ≥1 hour after administration, resulting in a bioavailability of zoledronic acid that is about about 2% to 3%.
Claims 6 and 13 of US10111894B2 recite a bioavailability range overlapping with the presently claimed range and differing from present claims 1-30 in the fasted time prior to administration. Claims 6 and 13 require fasting “at least one hour” prior to administration, whereas present claims 1-30 require “at least 2 hours” prior to administration. Furthermore, claims 6 and 13 of US10111894B2 differ from present claims 9-17 and 19, 20, and 22-28 in that the present claims include limitations specifying the location of the arthritis, AUC after administration, plasma factor after administration, or concentration of zoledronic acid in the dosage forms administered. Generally, differences in these types of variables, such as concentration or dosage time, will not support the patentability of subject matter encompassed by the prior art without evidence indicating such concentration or temperature is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation when the art discloses the general conditions of a claim. See, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

(2)	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,265,332 B2 (issued 04/23/2019; “US10265332B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1-6 of US10265332B2describe a method for treating arthritis comprising orally administering the disodium salt of zoledronic acid to a fasted (≥1 hour) human and the human is fasted ≥1 hour after administration, resulting in a bioavailability of zoledronic acid that is about 1.5% to about 2%. Claims 7-12 of US10265332B2 describe a method for treating arthritis comprising orally administering the disodium salt of zoledronic acid to a fasted (≥1 hour) human and the human is fasted ≥1 hour after administration, resulting in a bioavailability of zoledronic acid that is about 2% to 3%.
Claims 1-12 of US10265332B2 recite a bioavailability range overlapping with the presently claimed range and differing from present claims 1-30 in the fasted time prior to administration. Claims 1-12 require fasting “at least one hour” prior to administration, whereas present claims 1-30 require “at least 2 hours” prior to administration. Furthermore, claims 1-12 of US10265332B2 differ from present claims 9-17 and 19, 20, and 22-28 in that the present claims include limitations specifying the location of the arthritis, AUC after administration, plasma factor after administration, or concentration of zoledronic acid in the dosage forms administered. Generally, differences in these types of variables, such as concentration or dosage time, will not support the patentability of subject matter encompassed by the prior art without evidence indicating such concentration or temperature is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation when the art discloses the general conditions of a claim. See, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

(3)	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-30 of U.S. Patent No. 9,539,268 B2 (issued 01/10/2017; “US9539268B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 3-22 of US9539268B2 describe a method for treating arthritis comprising orally administering a salt of zoledronic acid to a human, resulting in a bioavailability of zoledronic acid that is about 1.1% to about 4%, overlapping the instantly claimed range. Likewise, claims 23-30 recite a pharmaceutical composition comprising the salt form of zoledronic acid having a bioavailabilty of about 1.2% to about 4% in humans. The pharmaceutical composition of claims 23-30 of US9539268B2 is the same as the claimed pharmaceutical composition and inseparable from its utilities, which include treatment of arthritis. (e.g., col. 10, ll.35-36). Claims 3-30 of US9539268B2 differ from the present claims in that the patients are not required to be fasted before or after zoledronic acid administration. Furthermore, claims 3-30 of US9539268B2 differ from present claims 9-17 and 19, 20, and 22-28 in that the present claims include limitations specifying the location of the arthritis, AUC after administration, plasma factor after administration, or concentration of zoledronic acid in the dosage forms administered. Generally, differences in these types of variables, such as dosage time, will not support the patentability of subject matter encompassed by the prior art without evidence indicating such concentration or temperature is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation when the art discloses the general conditions of a claim. See, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

(4)	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,335,424 B2 (issued 07/02/2019; “US10335424B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
	Claims 1-15 of US10335424B2 describe a method for treating arthritis comprising orally administering a salt of zoledronic acid to a human, resulting in a bioavailability of zoledronic acid that is about 1.5% to about 2.3%, overlapping the presently claimed range. Claims 1-15 of US10335424B2 differ from the present claims in that the patients are not required to be fasted before or after zoledronic acid administration. Furthermore, claims 3-30 of US10335424B2 differ from present claims 9-17 and 19, 20, and 22-28 in that the present claims include limitations specifying the location of the arthritis, AUC after administration, plasma factor after administration, or concentration of zoledronic acid in the dosage forms administered. Generally, differences in these types of variables, such as dosage time, will not support the patentability of subject matter encompassed by the prior art without evidence indicating such concentration or temperature is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation when the art discloses the general conditions of a claim. See, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

(5)	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 10, and 11 of U.S. Patent No. 9,616,078 B2 (issued 04/11/2017; “US9616078B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1, 10, and 11 of US9616078B2 describe a method for treating arthritis comprising orally administering the disodium salt of zoledronic acid to a fasted (≥1 hour) human and the human is fasted ≥1 hour after administration, resulting in a bioavailability of zoledronic acid that is about 0.5% to about 4%. Claims 1, 10, and 11 of US9616078B2 recite a bioavailability range overlapping with the presently claimed range and differing from present claims 1-30 in the fasted time prior to administration. Claims 1, 10, and 11 require fasting “at least one hour” prior to administration, whereas present claims 1-30 require “at least 2 hours” prior to administration. Furthermore, claims 1, 10, and 11 of US9616078B2 differ from present claims 9-17 and 19, 20, and 22-28 in that the present claims include limitations specifying the location of the arthritis, AUC after administration, plasma factor after administration, or concentration of zoledronic acid in the dosage forms administered. Generally, differences in these types of variables, such as concentration or dosage time, will not support the patentability of subject matter encompassed by the prior art without evidence indicating such concentration or temperature is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation when the art discloses the general conditions of a claim. See, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

(6)	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 10,420,782 B2 (issued 09/24/2019; “US10420782B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1 and 11 of US10420782B2 describe a method for treating arthritis comprising orally administering the disodium salt of zoledronic acid to a fasted (≥4 hours) human and the human is fasted ≥4 hours after administration, resulting in a bioavailability of zoledronic acid that is about 1.8% to about 2.3%. Claims 1 and 11 of US10420782B2 recite a bioavailability range overlapping with the presently claimed range. Claims 1 and 11 of US10420782B2 differ from present claims 9-17 and 19, 20, and 22-28 in that the present claims include limitations specifying the location of the arthritis, AUC after administration, plasma factor after administration, or concentration of zoledronic acid in the dosage forms administered. Generally, differences in these types of variables, such as concentration or dosage time, will not support the patentability of subject matter encompassed by the prior art without evidence indicating such concentration or temperature is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation when the art discloses the general conditions of a claim. See, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

(7)	Claims 1-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, and 17 of U.S. Patent No. 10,413,560 B2 (issued 09/17/2019; “US10413560B2”). Although not identical, the conflicting claims are not patentably distinct from each other.
Claims 1, 4, and 17 of US10413560B2 describe a method for treating arthritis comprising orally administering the disodium salt of zoledronic acid to a fasted (≥1 hours) human and the human is fasted ≥1 hours after administration, resulting in a bioavailability of zoledronic acid that is about 1.1% to about 2%. Claims 1, 4, and 17 of US10413560B2 recite a bioavailability range overlapping with the presently claimed range. Claims 1, 10, and 11 require fasting “at least one hour” prior to administration, whereas present claims 1-30 require “at least 2 hours” prior to administration. Furthermore, claims 1, 4, and 17 of US10413560B2 differ from present claims 9-17 and 19, 20, and 22-28 in that the present claims include limitations specifying the location of the arthritis, AUC after administration, plasma factor after administration, or concentration of zoledronic acid in the dosage forms administered. Generally, differences in these types of variables, such as concentration or dosage time, will not support the patentability of subject matter encompassed by the prior art without evidence indicating such concentration or temperature is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation when the art discloses the general conditions of a claim. See, e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).

Relevant Art
	US7704977B2 (issued 04/27/2010) describes a solid oral dosage form comprising intestinal enhancers and zoledronic acid, effective in delivering zoledronic acid having a bioavailbility of 2.5% to 13.0%, overlapping the claimed range. US7704977B2 does not teach or suggest the salt form of zoledronic acid having a bioavailability of about 1.1% to about 4%. 

Conclusion
Claims 1-30 are pending.	Claims 1-30 are rejected.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655